Citation Nr: 1143528	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-24 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for residuals of a right foot fracture.  

3.  Entitlement to service connection for a cervical spine disorder.  

4.  Entitlement to service connection for a knee disorder.  

5.  Entitlement to service connection for benign prostatic hypertrophy (BPH), claimed as an enlarged bladder.  

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

7.  Entitlement to service connection for depression.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to December 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in August 2007 and August 2008.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in February 2011.  A transcript of that hearing is of record.  

The issue of entitlement to an increased rating for left ear hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A February 1986 rating decision denied service connection for lumbosacral strain.  The Veteran was notified of that decision and did not file an appeal.  

2.  Evidence received since the final February 1986 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disorder and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's current low back disorder is not the result of any incident occurring during his military service.  

4.  The Veteran does not have residuals of a right foot fracture that occurred during his military service.  

3.  The Veteran's current cervical spine disorder is not the result of any incident occurring during his military service.  

4.  The Veteran's current knee disorder is not the result of any incident occurring during his military service.  

5.  The Veteran's current benign prostatic hypertrophy is not the result of any incident occurring during his military service.  

6.  The Veteran's current gastroesophageal reflux disease is not the result of any incident occurring during his military service, nor is it related to a service-connected disability.  



CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for a low back disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

2.  A low back disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

3.  Residuals of a right foot fracture were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

4.  A cervical spine disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

5.  A knee disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

6.  Benign prostatic hypertrophy was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

7.  Gastroesophageal reflux disease was not incurred in or aggravated by active military service, nor was it caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Prior to the August 2007 rating decision, the RO's December 2006 letter advised the Veteran of the foregoing elements of the notice requirements as to his claims regarding a right foot disorder and a back disorder.  Prior to the August 2008 rating decision, the RO's March 2008 letter advised the Veteran of the foregoing elements of the notice requirements as to his claims regarding neck and knee disorders, GERD, and benign prostatic hypertrophy.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  The Veteran's claim for service connection for a back disorder was denied in a February 1986 rating decision.  The RO's December 2006 letter provided the Veteran with notice compliant with Kent.  

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's available service treatment and identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided several VA examinations to determine the presence and etiology of the claimed disorders.  The examinations took into account the Veteran's assertions, service treatment records, post-service occupation, and fully described the pertinent body parts, all of which allowed for a fully-informed evaluation of the claimed disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486 ; Shinseki v. Sanders, 129 S. Ct. 1696 (U.S. Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Low back disorder

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

A rating decision in February 1986 denied service connection for lumbosacral strain.  The Veteran was notified of that decision and did not file an appeal.  Therefore, the February 1986 rating decision is final.  

The evidence of record at the time of the February 1986 rating decision consisted primarily of the Veteran's service treatment records and the report of a VA compensation examination in January 1986.  The service treatment records, including the report of his separation examination, are silent for any back complaints or for evaluation, treatment, or diagnosis of any back disorder.  The Veteran reported to the VA examiner that he developed low back pain after participating in multiple parachute jumps after becoming a paratrooper during service.  He indicated that the pain would come and go, but would occur on lifting, stooping, and bending.  The examination at that time was completely negative.  The examiner diagnosed lumbosacral strain.  

Evidence added to the record since February 1986 includes records of private and VA treatment for back complaints beginning in December 2006, statements from four individuals, and the reports of VA spine examinations in July 2007 and April 2009, as well as the Veteran's testimony at a Board hearing in February 2011.  

A private chiropractor wrote in February 2007 that he first saw the Veteran in December 2006 for treatment of complaints that "began insidiously about 10-15 years ago.  He had attributed these symptoms to being a paratrooper in the Army 20 years ago."  The examiner diagnosed lumbar disc degeneration, facet syndrome, thoracic sprain/strain, lumbar sprain/strain, thoracic subluxation, and lumbar subluxation.  The examiner did not provide a medical opinion regarding the relationship between the Veteran's current back disorder and service, however.  

The July 2007 VA examiner recorded a more detailed history of the Veteran's reported back injuries during service; the Veteran related his back symptoms to a parachuting incident in 1983 at Ft. Bragg.  The examiner diagnosed degenerative joint disease of the lumbar spine and chronic back strain.  The examiner indicated that he could not state without speculation whether the Veteran's low back pain and degenerative changes resulted from the injury in service.  However, the examiner commented that, "[h]e certainly has an understandable source of strain in his present occupation of car washing."  

The VA examiner in April 2009 noted that the Veteran reported that he had also had neck pain since around 2006.  That examiner stated that, "[i]t seems unlikely that [the Veteran] would spend 15 years without significant complaints then start having pain in 2006 that can be related to the military service in 1985."  The examiner stated, therefore, that "it seems less likely than not that the present back pain is related to the military service and to the airborne activity that he had."  

A private physician in October 2009 noted that the Veteran had a history of chronic low back pain since 1982 and that he had been followed by VA for a long time.  The examiner diagnosed severe degenerative disc disease at L4-5 and L5-S1, with chronic low back pain and right leg pain and give-way weakness, and multi-level moderate cervical spondylosis, with right-sided neck pain and give-way right arm weakness.  The examiner did not comment further on the etiology of the disorders.  

The Veteran was afforded another VA compensation examination in April 2010 to obtain an opinion regarding the relationship between the Veteran's current low back disorder and service.  After reviewing the claims file and examining the Veteran, the examiner stated that, given the absence of objective evidence of a back disorder during service, including at the time of the Veteran's separation examination, it is less likely as not that his current back pain is a continuation of the back pain during service.  

The Veteran testified at a Board hearing in February 2011, describing in detail the injuries he sustained during service in parachuting incidents.  In addition, he stated that he was treated by private chiropractors beginning about six months after his separation from service.  He stated that he had tried to obtain records from both practitioners, but they were no longer in business and records were not available.  The Veteran indicated that he first sought treatment by VA for his back condition in 2006.  

The February 1986 rating decision denied service connection on the basis that the evidence did not show a chronic low back condition during service.  A diagnosis of lumbosacral strain was shown by the medical evidence at the time of that rating decision.  The evidence added to the record since the February 1986 rating decision shows diagnoses and treatment for low back disorders since 2006.  

In determining whether the additional evidence is material for purposes of reopening the claim, "credibility of the evidence must be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, evidentiary assertions by the appellant must be accepted as true for these purposes, except where the evidentiary assertion is inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  

The lay statements submitted by the Veteran, as well as his own hearing testimony, provide evidence that the Veteran had ongoing back symptomatology during service and afterward.  Since the absence of evidence of a chronic back disability during service was the primary basis for denying service connection in February 1986, the Board finds that some of the evidence added to the record since February 1986 raises a reasonable possibility of substantiating the Veteran's claim.  This threshold is very low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Therefore, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The next step is to consider the merits of the Veteran's claim, based on all of the evidence of record.  

The Board observes that the issue adjudicated by the RO in the August 2007 rating decision, as well as in the July 2008 statement of the case and the June 2010 supplemental statement of the case, was whether new and material evidence had been presented to reopen the Veteran's claim.  However, the June 2010 supplemental statement of the case considered all of the evidence of record.  In effect, the RO adjudicated the merits of the Veteran's claim in June 2010.  Therefore, the Veteran is not prejudiced by the Board's proceeding to consideration of his claim on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The lay statements submitted by the Veteran corroborate his report that he sustained an injury to his back during a parachute jump during service and was put on light duty for a period of time thereafter.  The Board finds that the evidence reasonably shows that the Veteran sustained a back injury during service.  That doesn't end our analysis, however.  To establish service connection for the Veteran's current low back disorder, the evidence must also show either that the Veteran had a chronic back disorder during service or that his current back disorder is related to the injury during service.  

The Board finds that the evidence shows that the Veteran did not develop a chronic low back disorder during service.  Although he may have expressed back complaints to his former wife at the time, the service treatment records are silent for any pertinent complaints and, more importantly, any pertinent abnormal clinical findings.  Further, the report of the Veteran's separation examination shows that the spine examination was normal; no back disorder was diagnosed.  The absence of medical evidence of a back disorder during service coupled with the affirmative evidence that the spine examination was normal at the time of his separation from service weighs very heavily against a finding that the Veteran developed a chronic back disorder during service.  

In addition, there is no medical evidence showing that the Veteran had a chronic low back disorder for many years after service.  Significantly, the Veteran has given varying reports regarding his post-service back pain.  Although he testified that he received chiropractic treatment for his back pain from two different practitioners beginning six months after he left service, no records of that treatment are available.  Also, he told a private chiropractor in December 2006 that his back pain began insidiously 10-15 years previously.  Moreover, the Veteran told a VA examiner in April 2009 that the pain began in 2006.  The Board finds that the Veteran's statements in this regard are unreliable and not credible.  Therefore, the Board finds that there is no credible evidence that the Veteran's current low back disorder was manifest prior to late 2006.  

Further, there is no medical evidence linking the Veteran's current low back disorder to service.  Moreover, VA physicians in April 2009 and April 2010 opined that it was less likely than not that the Veteran's current back pain is related to his military service, including to the back injury sustained in the reported parachuting incidents.  Those opinions were supported by adequate rationale and are accorded great probative weight.  Therefore, the Board finds that the evidence shows that the Veteran's current back disorder is not related to service.  

In the absence of evidence showing that the Veteran developed a chronic low back disorder during service or that his current low back disorder is related to his military service, the preponderance of the evidence is against his claim, and the claim must be denied.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.  

Residuals of right foot fracture 

The Veteran contends that he sustained a right foot fracture during parachute jumps during service.  

The Veteran's service treatment records show that he was seen in October 1984 for blisters on both feet.  The lesions were treated with antibiotics.  No other foot disorder was noted.  The report of the Veteran's separation examination notes only the presence of asymptomatic pes planus.  No other foot complaints or abnormalities were described or diagnosed.  

On VA compensation examination in January 1986, the examiner noted the Veteran's report that his feet started bothering him during service, after he became a paratrooper.  Physical examination showed flattening of the longitudinal arches bilaterally.  Foot x-rays showed evidence of bilateral hallux valgus deformities; minimal pes planus could not be ruled out.  The examiner diagnosed bilateral pes planus with bilateral hallux valgus.  The final February 1986 rating decision denied service connection for pes planus.  

A private podiatrist noted in September 2006 that the Veteran reported a history of being a paratrooper with an old fracture.  On clinical examination and on x-ray of the Veteran's feet, there was evidence of arthritis/capsulitis and pes planus arch morphology.  A private chiropractor evaluated the Veteran for back complaints in February 2007.  The examiner noted pronation of both feet, but did not list a diagnosis of any foot disorder.  A VA podiatrist also noted the Veteran's pes planus beginning in January 2007.  

The Veteran has submitted statements from several individuals in support of his claims.  A fellow soldier wrote in September 2007 that he recalled the Veteran complaining of "feet pain" after a particular parachute jump in 1983.  The Veteran's current wife and his ex-wife also wrote that they recalled the Veteran complaining about his feet after a parachute jump during service.  

Private podiatrists diagnosed bilateral plantar fasciitis in October 2009 and March 2010.  Neither examiner commented on the etiology or date of onset of the disorder.  

The Veteran was afforded a VA compensation examination in April 2010 to obtain a medical opinion as to whether he currently has any foot disorder related to service.  The examiner discussed the history of the Veteran's foot pain and parachute jumps during service as set forth above.  X-rays of the feet by a private podiatrist reportedly showed no evidence of fracture.  Having reviewed the pertinent medical history and treatment records and having examined the Veteran, the VA examiner stated that it is less likely as not that the Veteran's current foot pain is a continuation of pain from when he was in the military.  

At his Board hearing, the Veteran described the injuries to his right foot he incurred during multiple parachute jumps.  He stated that he was treated in the field over a period of two weeks with wrapping the foot and cold packs.  The Veteran indicated that he was told at the time of his separation examination that his foot was fractured.  

Although the lay statements corroborate the Veteran's account of foot injuries during parachute jumps during service, his statement that he was told by the separation examiner that his foot was fractured is contradicted by the report of that examination, which states that examination of the feet was normal, except for asymptomatic pes planus.  Further, x-rays of the foot did not show any evidence of fracture.  As with the back disorder, above, the medical evidence does not show that the Veteran developed a right foot fracture or any other chronic right foot disorder during service.  Moreover, the medical evidence does show that his current right foot pain is not related to any foot pain he may have had during service.  Therefore, the Board finds that the evidence shows that the Veteran does not have residuals of a right foot fracture that are related to service.  

In the absence of evidence showing that the Veteran sustained a right foot fracture during service or that his current right foot pain is related to his military service, the preponderance of the evidence is against his claim, and the claim must be denied. 38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.  

Cervical spine disorder

The Veteran contends that he has cervical spine pain that is related to trauma he sustained in parachute jumps during service.  

The service treatment records, including the report of the Veteran's separation examination, are silent for any complaints, clinical findings, or diagnosis of a cervical spine disorder.  

The post-service treatment records first mention cervical spine complaints in August 2007.  Thereafter, he received periodic chiropractic care by VA for his neck pain.  

A VA compensation examination was conducted in April 2009 to obtain a medical opinion regarding the etiology of the Veteran's cervical spine pain.  The Veteran told that examiner that neck pain had been giving him a lot of trouble since around 2006.  The examiner reviewed the claims file and examined the Veteran.  Noting that the Veteran began having increasing cervical pain around 2006, the examiner stated that it seemed unlikely that the Veteran would go 15 years without significant complaints before developing neck pain due to an injury in service.  Therefore, the examiner found that it is less likely than not that the Veteran's spine pain is related to military service and to the airborne activity that he had.  

The Board recognizes the Veteran's statements and hearing testimony to the effect that he believes his neck pain is related to the parachute jumps during service.  However, as a layperson, he is not capable of making medical conclusions; thus, these statements regarding causation are not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, orthopedic disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements in that regard cannot be accepted as competent medical evidence.  

In the absence of evidence showing that the Veteran has a cervical spine disorder during that is related to his military service, the preponderance of the evidence is against his claim, and the claim must be denied.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.  

Knee disorder

The Veteran also contends, and so testified at his Board hearing, that he sustained trauma to his knees in parachute jumps during service and that his current knee disorder is due to that trauma.  

The service treatment records, including the report of the Veteran's separation examination, are silent for any complaints, clinical findings, or diagnosis of a knee disorder.  The post-service treatment records are also silent for complaints or clinical findings regarding a knee disorder.  

The Veteran was afforded a VA compensation examination in April 2009 to determine whether he has a current knee disorder and whether that knee disorder may be related to injuries sustained during service.  The examiner reviewed the claims file, noting the Veteran's reported history of about 50 parachute jumps during service, some under less than optimal conditions, and examined the Veteran.  The Veteran stated that he had used Motrin in the past to treat his knee pain, and had a knee brace that he used on occasion when needed.  There was no evidence of medical treatment for a knee disorder.  The examiner diagnosed bilateral patellofemoral syndrome of the knees.  The examiner stated that the Veteran's knees were exposed to a lot of high impact activity during service.  Noting that there was no evidence that the Veteran was being treated for chronic knee pain, the examiner indicated that to state that his current knee problems were a continuation of knee problems that he may have sustained during military service would require speculation.  Therefore, the examiner was unable to provide an opinion in this regard without resorting to mere speculation.  Nevertheless, the examiner provided rationale for his conclusion that providing an opinion would require speculation.  Therefore, the examination is adequate for adjudicative purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, because the examiner was unable to provide a nexus opinion, the examination report does not constitute evidence either for or against the Veteran's claim.  

While the Veteran may have sustained trauma to his knees during service, the evidence does not show that he developed chronic residuals of that trauma during service.  There is no medical evidence indicating that the Veteran developed a knee disorder for many years after his separation from service.  Nor is there any medical evidence indicating that any current knee disorder is related to the in-service trauma.  

Because the evidence does not show that the Veteran developed a chronic knee disorder in service, continuity of symptomatology after service may provide the necessary nexus to an injury noted in service.  See 38 C.F.R. § 3.303(b).  However, there is no medical or other documentation of any relevant symptoms for more than 20 years after service.  The Veteran's and his wife's recent statements and hearing testimony are the only evidence that he has had knee pain ever since his separation from service.  The lengthy period after service without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the evidence does not show that the Veteran developed a chronic knee disorder during service.  Nor does it reflect continuity of symptomatology related to knee problems for many years after his separation from service.  Moreover, there is no medical evidence linking his current knee disorders to service.  

In the absence of evidence showing that the Veteran has a knee disorder that is related to his military service, the preponderance of the evidence is against his claim, and the claim must be denied.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.  

GERD

The Veteran has contended that, because of certain foods he ate during service in Spain, Panama, and Canada, he developed GERD.  

The service treatment records, including the report of the Veteran's separation examination, are silent for any complaints, clinical findings, or diagnosis of any gastrointestinal disorder.  The post-service treatment records show that the Veteran was taking medication for GERD in 2007.  

The Veteran was afforded a VA compensation examination in April 2009 to determine whether any current GERD is related to service.  The examiner reviewed the claims file and examined the Veteran.  The examiner noted the Veteran's report that his GERD symptoms began around 2006.  The Veteran stated that he had been treated with Nexium by a private physician since 2006.  The examiner stated first that food quality does not influence the development of GERD.  Further, the examiner stated that it was not likely that food the Veteran ate 20 years previously while he was in the military service caused symptoms of GERD that first appeared around 2006.  Finally, the examiner stated that it is unlikely that the Veteran's dietary factors in service caused or contributed to his current GERD symptoms.  

The Veteran testified at his Board hearing that "doctors" had told him that his GERD was due to the medications he took to treat the parachuting injuries he sustained during service.  Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439   (1995).  However in this case, service connection has not been established for any disability related to parachuting injuries in service, and therefore, service connection for GERD on a secondary basis, as being caused by medication to treat such disabilities, is not warranted.  

In the absence of evidence showing that the Veteran has GERD that is related to his military service or to a service-connected disability, the preponderance of the evidence is against his claim, and the claim must be denied.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.310.  

BPH

At his Board hearing, the Veteran testified that his VA doctor had told him that the "hard jumps" he sustained during service caused his "enlarged bladder."  

First, the service treatment records and the report of the Veteran's separation examination are silent for complaints, clinical findings, or diagnosis of any genitourinary disorder.  The post-service treatment records are also silent for any genitourinary disorder until 2006.  The VA treatment records reflect a diagnosis and treatment with medication for benign prostatic hypertrophy.  No "enlarged bladder" is shown.  

The Veteran was afforded a VA compensation examination in April 2009 to determine whether any current genitourinary disorder was related in any way to service.  The examiner reviewed the claims file and examined the Veteran.  The examiner stated that the laboratory data indicated that the Veteran's renal function was normal.  His urinary symptoms included urgency and nocturia.  The examiner diagnosed prostatism with mild symptoms.  The examiner stated that, because there was no evidence of symptoms or treatment related to the prostate, including chronic prostatism, for more than 20 years after the Veteran's separation from service, it was not likely that his present symptoms were related to military service.  

There is no competent medical evidence linking the Veteran's current benign prostatic hypertrophy to his military service.  As noted above, the Veteran is not capable of making medical conclusions; thus, these statements regarding causation are not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. at 495.  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, genitourinary disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements in that regard cannot be accepted as competent medical evidence.  

In the absence of evidence showing that the Veteran has BPH that is related to his military service, the preponderance of the evidence is against his claim, and the claim must be denied.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.  


ORDER

New and material evidence having been received, the Veteran's claim for service connection for a low back disorder is reopened.  However, service connection for a low back disorder is denied.  

Service connection for residuals of a right foot fracture is denied.  

Service connection for a cervical spine disorder is denied.  

Service connection for a knee disorder is denied.  

Service connection for benign prostatic hypertrophy is denied.  

Service connection for gastroesophageal reflux disease is denied.  


REMAND

The Veteran testified at his Board hearing that his depression was due to his difficulty in communicating due to his hearing loss and tinnitus.  He was afforded a VA compensation examination in April 2009 to obtain a medical opinion as to whether his depression was related to his service-connected disabilities.  The examiner stated that the Veteran's depressive disorder was aggravated by his physical conditions, including his back, shoulders, and neck, which generate discomfort and interfere with sleep and have made employment more difficult.  However, service connection has not been established for any orthopedic disorder.  To the extent that the examiner related the Veteran's depression to an orthopedic disorder, it is irrelevant to the issue of service connection for depression.  

Nevertheless, service connection has been established for left ear hearing loss and tinnitus.  Because the April 2009 examiner's opinion appears not to have considered the effect of the Veteran's hearing loss and tinnitus on his depression, it is inadequate for purposes of the current appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Therefore, the Veteran must be afforded another examination to obtain a supplementary medical opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for depression since May 2010.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must afford the Veteran an examination to obtain a medical opinion from the appropriate VA examiner addressing the etiology of the Veteran's current depression.  The claims folder must be provided to and be reviewed by the examiner.  Following a review of the service and post-service medical records, the examiner must state whether the Veteran's depression was either caused by or permanently aggravated beyond its natural progression by his service-connected left ear hearing loss or tinnitus.  A complete rationale for all opinions must be provided.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 , 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


